In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-20-00054-CV

TOTALENERGIES E&P USA, INC.,               §   On Appeal from the 67th District Court
Appellant
                                           §   of Tarrant County (067-286059-16)

V.                                         §   March 24, 2022

DALLAS/FORT WORTH                          §   Memorandum Opinion by Justice Walker
INTERNATIONAL AIRPORT BOARD,
CITY OF DALLAS, AND CITY OF FORT
WORTH, Appellees


                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the trial court’s summary

judgment in favor of appellees Dallas/Fort Worth International Airport Board, City

of Dallas, and City of Fort Worth is reversed and we render summary judgment in

favor of TotalEnergies E&P USA, Inc., with a declaration that the drilling

commitment may be fulfilled by drilling vertical wells.
      It is further ordered that appellees Dallas/Fort Worth International Airport

Board, City of Dallas, and City of Fort Worth shall bear the costs of this appeal, for

which let execution issue.

                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Brian Walker
                                         Justice Brian Walker